    Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 1 of 10




Michelle M. Sullivan
Adrian A. Miller
Sullivan Miller Law PLLC
3860 Avenue B, Suite C East
Billings, MT 59102
Phone: (406) 403-7066
michelle.sullivan@sullivanmiller.com
adrian.miller@sullivanmiller.com

ATTORNEYS FOR AMICUS
ROSEBUD COUNTY

              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION


MONTANA ENVIRONMENTAL               ) Case No. CV 19-130-BLG-SPW-TJC
INFORMATION CENTER,                 )
INDIAN PEOPLE’S ACTION,             )
350 MONTANA, SIERRA CLUB,           )
WILDEARTH GUARDIAN,                 )      ROSEBUD COUNTY’S
                                    )          AMICUS BRIEF
            Plaintiffs,             )       IN OPPOSITION TO
                                    )   PLAINTIFFS’ MOTION FOR
      vs.                           )  PRELIMINARY INJUNCTION
                                    )
DAVID BERNHARDT, et al.,            )
                                    )
            Defendants,             )
                                    )
      and                           )
                                    )
WESTMORELAND ROSEBUD                )
MINING, LLC, et al.,                )
                                    )
            Intervenors.            )
    Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 2 of 10




      Rosebud County (the “County”), pursuant to this Court’s Order dated

October 8, 2020 (Doc. 87), hereby files its amicus brief in opposition to

Plaintiffs’ Motion for a Preliminary Injunction (Doc. 62).

                           I.    BACKGROUND

      Rosebud County is the fourth largest County in Montana by land area,

covering more than 5,000 square miles. See Declaration of County

Commissioner Douglas D. Martens, attached hereto as Exhibit 1, at ¶ 2. The

County is sparsely populated, however. With just over 9,000 residents, it

ranks twenty-second in Montana in terms of population. Id. Leading sources

of income in Rosebud County include coal mining at the Rosebud Mine (the

“Mine”) and electrical generation at the Colstrip Power Plant (the “Power

Plant”). Id. at ¶ 3. Residents from around the County commute to Colstrip

daily to work there. Id. at ¶ 4. The Mine and Power Plant are a key driver of

the County’s economy. Id. Should the mining of Area F be stopped, the

County estimates that approximately 315 jobs at the Mine and another 360

jobs at the Power Plant would be lost. Id. In addition, there would be a loss

of jobs from subcontractors who perform essential skills that supplement

those working directly for the Mine and Power Plant. Id. Such a loss would

be devastating to Rosebud County, its residents, and its economy. Id.



                                      2
    Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 3 of 10




      Rosebud County and its residents rely heavily upon the taxes

generated by the coal mining and the federal mineral royalty funds to

provide basic service to the County and its residents. Id. at ¶ 5. Total federal

mineral royalty revenues received by the County in the last three years has

averaged between $1.5 million and $1.9 million dollars. Id. The County

estimates that it is 80% dependent upon coal revenues for its operations. Id.

      Coal tax revenue supports the County’s law enforcement. Id. at ¶ 6.

The Rosebud County Sheriff’s Office maintains offices in Forsyth, Colstrip,

and Ashland, and its officers regularly patrol the County. Id. In addition, the

detention facility in Forsyth can house up to 26 inmates. Id. The Sheriff’s

Office employs four full-time dispatchers, who dispatch for the Sheriff’s

Office, maintain contact with the Montana Highway Patrol and Game

Wardens, and are responsible for paging Disaster and Emergency Services,

Forsyth and Ashland Ambulances, and Rural County Fire Departments. Id.

      Coal tax money supports the County’s Emergency Medical Services

(“EMS”) program. Id. at ¶ 7. The EMS program is staffed by a group of

more than twenty EMTs and Paramedics. Id. The EMS program provides

24-hour coverage, with a fleet of five ambulances and a quick response

supervisor vehicle. Id.



                                       3
      Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 4 of 10




       The County’s Justice Court receives support from coal tax revenues.

Id. at ¶ 8. One Justice of the Peace and two Clerks of Justice Court are

available to help resolve disputes including small claims action under

$7,000, civil actions under $12,000, landlord/tenant disputes, domestic

protective orders, Highway Patrol and Sheriff’s Office citations, Fish and

Game Citations, misdemeanors, and a host of other matters for the County.

Id.

       Coal tax revenues help fund the Rosebud County Road Department,

which manages construction and maintenance of county roads and bridges.

Id. at ¶ 9. More than a dozen crew members maintain approximately 1,100

miles of County roads. Id. The Road Department staffs its main shop in

Forsyth and three outlying shops in Angela, Birney, and Ingomar. Id.

       The Rosebud County Extension Office utilizes coal tax revenue to

support its mission to improve the lives of Montana citizens by providing

unbiased, research-based education and information that integrates learning,

discovery, and engagement to strengthen the social, economic, and

environmental well-being of individuals, families, and communities. Id. at ¶

10. Two extension agents and a secretary are employed by the County

Extension Office. Id.



                                      4
    Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 5 of 10




      Coal tax money supports the Rosebud County Senior Citizens

program, which employs five individuals and provides five hot meals a

week at sites in Forsyth, Colstrip, and Ashland. Id. at ¶ 11. The program

also provides activities for seniors (including exercise classes, games, and

arthritis classes), health screenings (such as blood pressure, foot clinics, and

flu shots), transportation to Billings and Miles City for medical needs,

respite/personal care, and commodity boxes. Id.

      Coal tax money also helps fund the following activities and services

for the County:

          A rural fire department (wildland only);

          Disaster and Emergency Services Department, which is

            responsible for disaster planning and mitigation on a

            County-wide basis;

          Airports: Ricks Field in Colstrip and Tillitt Field in Forsyth;

          Rosebud County Elections Administrator;

          County Attorney’s Office;

          Two County Libraries, in Colstrip and Forsyth;

          The Rosebud County Museum, which was built in 1966, with a

            new wing added in 1982 and two additions in 2005;



                                       5
      Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 6 of 10




           Rosebud County Public Health Department, with offices in

               Colstrip and Forsyth, employing six individuals;

           County Weed Control Department; and

           Rosebud County Cemetery, with sites in both Forsyth and

               Colstrip.

Id. at ¶ 12.

       Taxes from coal production also currently provide 10% of the funding

for Montana State Parks, according to a May 4, 2016 report to the

Environmental Quality Council. Id. at ¶ 13. Funds are allocated from the

coal tax to protect works of art in the State Capitol and for other cultural

and aesthetic projects. Id. The Big Sky Economic Development Fund that

provides grants and loans to local and tribal governments for job creation

benefits, and certified regional development corporations along with

economic development organizations, all receive funding from the coal tax.

Id.

       The instant litigation would bring an end to a revenue source that has

supported the County for generations.

                               II.   ARGUMENT

       Rosebud County joins in the Argument Section of the Amicus Brief

submitted by the City of Colstrip. Rosebud County lends its voice in

                                        6
    Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 7 of 10




demonstrating that the local hardships will extend beyond Colstrip – to

Forsyth, Rosebud, Ingomar, Angela, and all areas of Rosebud County – if

Plaintiffs are granted a preliminary injunction. Residents across the County

work at the Mine and the Power Plant. The reach of coal tax revenues is

County-wide. The County echoes the sentiment of Colstrip’s brief: the

balance of harms tips in favor of those who will be impacted by the closure

of the Mine and Power Plants, which includes not only Colstrip and its

residents, but all of Rosebud County and its residents, as well. The public

interest is satisfied by keeping the Mine open, and allowing those most

directly impacted by the Mine and Power Plant to benefit from their

continued operation.

                            III.   CONCLUSION

      Like the City of Colstrip, Rosebud County is keenly aware that it

relies on the coal and power industries to support its operations and its

economy. Closing down the Mine would devastate the County, causing harm

to the 9,000-plus residents that call the County home. The Court should

deny Plaintiffs’ request for a preliminary injunction for the reasons set forth

above, and as stated in the City of Colstrip’s brief.




                                       7
Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 8 of 10




 DATED this 15th day of October, 2020.


                                    /s/ Michelle M. Sullivan
                              Michelle M. Sullivan
                              Adrian A. Miller
                              Sullivan Miller Law PLLC
                              3860 Avenue B, Suite C East
                              Billings, MT 59102
                              ATTORNEYS FOR AMICUS
                              ROSEBUD COUNTY




                                8
    Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 9 of 10




                   CERTIFICATE OF COMPLIANCE

     The undersigned, Michelle M. Sullivan, certifies that this Amicus

Brief complies with the requirements of Rule 7.1(d)(2). The lines in this

document are double spaced, except for footnotes and quoted and indented

material, and the document is proportionately spaced with Times New

Roman Font typeface consisting of fourteen characters per inch. The total

word count of this Brief is less than 6,500 words, excluding caption and

certificates of compliance and service. The undersigned relies on the word

count of the word processing system used to prepare this document.


                                      /s/ Michelle M. Sullivan
                                   Michelle M. Sullivan




                                      9
    Case 1:19-cv-00130-SPW-TJC Document 94 Filed 10/15/20 Page 10 of 10




                       CERTIFICATE OF SERVICE

     I hereby certify that on the 15 th day of October, 2020, I filed the

foregoing document electronically through the CM/ECF system, which

caused all counsel of record to be served by electronic means, as more fully

reflected on the Notice of Electronic Filing.




                                        /s/ Michelle M. Sullivan
                                     Michelle M. Sullivan




                                       10
